UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53890 CHINA ALUMINUM FOIL, INC. (Exact name of registrant as specified in its charter) Nevada 27-1805188 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Building No.35, No.1 Cui Zhu Street, High-Tech Development Area, Zhengzhou City, Henan Province, China N/A (Address of principal executive offices) (Zip Code) (86) 371-67539696 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 10,201,011common shares issued and outstanding as of November 10, 2011 CHINA ALUMINUM FOIL, INC. FORM 10-Q September 30, 2011 INDEX PART 1 – FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. [Removed & Reserved] 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim financial statements for the three months period ended September 30, 2011 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 China Aluminum Foil, Inc. Consolidated Balance Sheets (Stated in US dollars) September 30, 2011 June 30, 2011 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Short term investment - Accounts receivable Advances to suppliers Other receivables Inventories Notes receivable Total Current Assets Property, plant and equipment, net Deferred tax assets - long term Other assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Customer deposits Accrued expenses and other liabilities - Tax payable Due to related parties Total Current Liabilities TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Preferred stock: $0.001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.001 par value; 100,000,000 shares authorized;10,201,011 shares issued and outstanding as of September 30, 2011 and June 30, 2011, respectively $ $ Additional paid in capital Statutory reserve Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $　 $ The accompanying notes are an integrated part of these unaudited consolidated financial statements. 4 China Aluminum Foil, Inc. Consolidated Statements of Operations and Comprehensive Income (Stated in US dollars) Three Months Ended September 30, (Unaudited) (Unaudited) Sales revenue Sales to third parties $ $ Sales to related party Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Interest income Bank charges ) ) Income before income tax Income tax provision - Net income $ $ Other comprehensive income Foreign currency translation adjustments Total comprehensive income $ Earnings per share - basic and diluted Weighted average shares outstanding - basic and diluted The accompanying notes are an integrated part of these unaudited consolidated financial statements. 5 China Aluminum Foil, Inc. Consolidated Statement of Shareholders’ Equity (Stated in US dollars) Common Stock Additional Paid-in Capital Statutory Reserve Accumulated Other Comprehensive Income Retained Earnings Total Equity No. of Shares Amount Balance as of June 30, 2011 $ Net income for the period Foreign currency translationadjustment Imputed interest for free use of the shareholder's facilities Balance as of September 30, 2011 (unaudited) $ The accompanying notes are an integrated part of these unaudited consolidated financial statements. 6 China Aluminum Foil Inc. Consolidated Statements of Cash Flows (Stated in US dollars) For the Three Months Ended September 30,2011 September 30, 2010 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation expenses Changes in operating assets and liabilities: Accounts receivable ) Advances to suppliers ) Other receivables ) Inventories ) Deferred tax assets ) Prepaid expenses - Accounts payable Customer deposits Other payables ) ) Taxes payable ) ) Due to/from related party ) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash received from short term investment matured - Purchase of property, plant and equipment ) ) Notes receivable CASH PROVIDED BY INVESTING ACTIVITIES Effect of exchange rate changes on cash and cash equivalents NET INCREASE IN CASH CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD $ $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplementary Disclosures for Cash Flow Information: Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Imputed interest to the related party $ $ The accompanying notes are an integrated part of these unaudited consolidated financial statements. 7 China Aluminum Foil, Inc. Notes to Consolidated Financial Statements (Stated in US dollars) NOTE 1 - ORGANIZATION AND BUSINESS OPERATIONS Zhengzhou Shenli Aluminum Foil Co., Ltd. (“Shenli”, formerly “Zhengzhou Shensheng Aluminum Foil Co., Ltd.”) was incorporated on February 4, 2008 in Zhengzhou City, Henan Province, People’s Republic of China (the “PRC”) with registered capital of RMB 60 million ($8,342,255). Mr. Congfu Li is the controlling shareholder of Zhengzhou Aluminum Co., Ltd., (“Zhengzhou Aluminum”) and 100% of equity interest of Shenli is held by Zhengzhou Aluminum. Shenli is primarily engaged in manufacturing and sales of aluminum foil products in China.China Aluminum Foil Inc. (“China Aluminum”, or “the Company”, formerly “AJ Acquisition Corp V, Inc.”) was incorporated in the State of Nevada on January 29, 2010. The business purpose of the Company is to seek the acquisition of or merger with an existing company. Prior to the incorporation on February 4, 2008, Shenli was a division of Zhengzhou Aluminum.On January22, 2008, the shareholders of Zhengzhou Aluminum consented to separate the division from the Group and incorporate into a new company. Zhengzhou Aluminum transferred its equipments to Shenli and the assets transferred were recorded at historical costs as it was a transfer between entities under common control. Lucky Express (China) Limited (“Lucky”) was incorporated under laws of Hong Kong, PRC, on April 22, 2010 to serve as the intermediate holding company. Mr. Congfu Li, the controlling interest holder of Shenli acquired 100% of the outstanding shares of the company on September 20, 2010. Zhengzhou Shentong Investment Consulting Co., Ltd. (“Shentong”) was incorporated on August 10, 2010 in Zhengzhou City, Henan Province, PRC, and is a wholly owned foreign enterprise (“WOFE”) of the Company. On August 12, 2010, prior to the reverse acquisition, Shentong entered into a series of variable interest entity (“VIE”) agreements with Zhengzhou Aluminum and Shenli.Pursuant to the VIE agreements, Shenli became Shentong’s variable interest entity.The use of VIE agreements is a common structure used to acquire PRC corporations, particularly in certain industries in which foreign investment is restricted or forbidden by the PRC government.The VIE agreements include: · A Consultation Agreement, pursuant to which Shentong has the exclusive right to provide to Shenli general business operation services, including advice and strategic planning, as well as consulting services related to human resources, staffing and training (the “Services”).Under this agreement, Shentong owns the intellectual property rights developed or discovered through research and development, in the course of providing the Services, or derived from the provision of the Services. · An Operating Agreement, pursuant to which Shentong provides guidance and instructions on Shenli’ daily operations, financial management and employment issues.The Shenli Shareholder must designate the candidates recommended by Shentong as their representatives on the boards of directors of Shenli.Shentong has the right to appoint senior executives of Shenli.In addition, Shentong agrees to guarantee Shenli’s performance under any agreements or arrangements relating to Shenli’s business arrangements with any third party.Shenli, in return, agrees to pledge their accounts receivable and all of their assets to Shentong.Moreover, Shenli agrees that without the prior consent of Shentong, Shenli will not engage in any transactions that could materially affect their respective assets, liabilities, rights or operations, including, without limitation, incurrence or assumption of any indebtedness, sale or purchase of any assets or rights, incurrence of any encumbrance on any of their assets or intellectual property rights in favor of a third party or transfer of any agreements relating to their business operations to any third party. · A Share Pledge Agreement, under which the Shenli Shareholder pledged all of their equity interests in Shenli to Shentong to guarantee Shenli’s performance of their obligations under the Consultation Agreement. 8 · An Option Agreement,under which the Shenli Shareholder irrevocably granted Shentong or its designated person an exclusive option to purchase, to the extent permitted under the PRC law, all or part of the equity interests in Shenli for the cost of the initial contributions to the registered capital or the minimum amount of consideration permitted by applicable PRC law.Shentong or its designated person has sole discretion to decide when to exercise the option, whether in part or in full. · A Proxy Agreement, pursuant to which the Shenli Shareholder agreed to irrevocably grant a person to be designated by Shentong with the right to exercise the Shenli Shareholder’s voting rights and their other rights, including the attendance at and the voting of the Shenli Shareholder’s shares at shareholders’ meetings (or by written consent in lieu of such meetings) in accordance with applicable laws and its Articles of Association, including but not limited to the rights to sell or transfer all or any oftheir equity interests of Shenli, and appoint and vote for the directors and Chairman as the authorized representative of theShenli Shareholder. Through the above agreements entered, the Company’s wholly owned subsidiary, Shentong, controls the significant transactions of Shenli and is deemed the primary beneficiary of the VIE - Shenli. On September 2, 2010, Congfu Li acquired a total of 99,000 shares of AJ Acquisition Corp. V, Inc., (the “Company”) from Gregg Jaclin and Richard Anslow, in a private transaction for a total consideration of $40,000.After the acquisition, Mr. Li owned 99% of the issued and outstanding stock of the Company. On November 8, 2010, Lucky Express completed a reverse acquisition through a share exchange with the Company whereby the Company acquired 100% of the issued and outstanding common stock of Lucky Express in exchange for 10,000,000 shares of the Company.As a result of the reverse acquisition, Lucky Express became the Company’s wholly-owned subsidiary and the former shareholders of the Lucky Express became controlling stockholders of the Company. The share exchange transaction was treated as a reverse acquisition, with Lucky Express as the accounting acquirer and the Company as the acquired party. On August 1, 2011, Zhengzhou Shensheng Aluminum Foil Co., Ltd. changed its name to Zhengzhou Shenli Aluminum Foil Co., Ltd. The acquisition of Shenli’s controlling interest has been treated as a recapitalization with no adjustment to the historical basis of their assets and liabilities. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Preparation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted as permitted by rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). The consolidated balance sheet was derived from the audited consolidated financial statements of the Company. The accompanying unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of June 30, 2011 of the Company. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of the financial position as of September 30, 2011, and the results of operations and cash flows for the three months ended September 30, 2011 and 2010, have been made. The results of operations for the three months ended September 30, 2011 are not necessarily indicative of the results for the full fiscal year ending June 30, 2012. 9 (b) Basis of Consolidation The consolidated financial statements include the financial statements of the Company, its wholly owned subsidiaries and its VIE, Shenli. All significant inter-company transactions and balances have been eliminated in consolidation. The Company has evaluated each of its interests in Shenli to determine that Shenli is a VIE of the Company.Through the contractual arrangements described in Note 1, Shentong is deemed the primary beneficiary of Shenli.Accordingly, the results of operations of Shenli have been included in the accompanying consolidated financial statements for the three months periods ended September 30, 2011 and 2010. (c) Use of Estimates The preparation of unaudited interim consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported and disclosed in the financial statements and the accompanying notes. Significant estimates in unaudited interim consolidated financial statements include allowances for doubtful accounts receivable, the economical useful lives of property and equipment and income taxes.Despite our intention to establish accurate estimates and reasonable assumptions, actual results could differ materially from these estimates and assumptions. (d) Inventories Inventories are stated at the lower of cost or market value. Cost is determined using the weighted average cost valuation basis and includes all expenditures incurred in bringing the goods to the point of sale and putting them in a salable condition. In assessing the ultimate realization of inventories, the management makes judgments as to future demand requirements compared with current or committed inventory levels. The Company estimates the demand requirements based on market conditions, forecasts prepared by its customers, sales contracts and orders in hand. In addition, the Company estimates net realizable value based on intended use, current market value and inventory aging analyses. The Company writes down inventories for estimated obsolescence or unmarketable inventories equal to the difference between the cost of inventories and their estimated market value based upon assumptions about future demand and market conditions. Write-down of inventory to lower of cost or market is also recorded in cost of revenue. (e) Impairment of Long-Lived Assets In accordance with ASC 360, “Property, Plant and Equipment”, the Company reviews the carrying values of long-lived assets, including property, plant and equipment and other intangible assets, whenever facts and circumstances indicate that the assets may be impaired.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net undiscounted cash flows expected to be generated by the asset.If an asset is considered impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value.Assets to be disposed of are reported at the lower of the carrying amount or fair value, less costs of disposal. The Company performs the impairment evaluation every six months. The Company would determine the fair market value based on a projected discounted cash flow method using a discount rate determined by management to be commensurate with the risk inherent in the current business model. For purposes of these tests, long-lived assets must be grouped with other assets and liabilities for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. It’s the Company’s accounting policy that an impairment evaluation is performed every six months. In conducting this evaluation, the Company used a discounted cash flow approach in estimating fair value using a discount rate determined by management to be commensurate with the risk inherent in the current business model. 10 (f) Revenue Recognition The Company derived revenues from sales of aluminum foils products, aluminum ingots and providing processing services. The Company recognizes sales in accordance with United States Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements” and SAB No. 104, “Revenue Recognition”. The Company recognizes revenue when the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services were rendered, (iii) the price to the customer is fixed or determinable and (iv) the collection of the resulting receivable is reasonably assured. Product revenue is not recognized until title and risk of loss is transferred to the customer, which occurs upon delivery of goods, and objective evidence exists that customer acceptance provisions have been met. Processing service revenue is recognized when the service is rendered. Written sales agreements or customers purchase orders, which specify price, product specifications, and quantity, are used as evidence of an arrangement. In the PRC, value added tax (“VAT”) of 17% on invoiced amount is collected on behalf of tax authorities. Revenues represent the invoiced values of goods, net of VAT. (g) Cost of Revenue Cost of revenue consists primarily of material costs, freight charges, direct labor, overhead and related costs, which are directly attributable to the production of products. Write-down of inventory to lower of cost or market is also recorded in cost of revenue. (h) Income Taxes The Company uses the asset and liability method of accounting for income taxes pursuant to ASC 740 “Income Taxes”. ASC 740 requires an asset and liability approach for financial accounting and reporting for income taxes and allows recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Valuation allowances are provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. The provision for income taxes represents current taxes payable net of the change during the period in deferred tax assets and liabilities. (i) Comprehensive Income The Company has adopted the provisions of ASC 220 “Reporting Comprehensive Income” which establishes standards for the reporting and display of comprehensive income, its components and accumulated balances in a full set of general purpose financial statements. During the periods presented, other comprehensive income includes cumulative translation adjustments from foreign currency translation. (j) Foreign Currency Translation The functional currency of the Company is Chinese currency Renminbi (“RMB”) and its reporting currency is U.S. Dollar (“USD”). Since RMB is not freely convertible into foreign currencies, all foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchanges. The exchange rates adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC. 11 The Company maintains its financial statements in the functional currency. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet dates. Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Exchange gains or losses arising from foreign currency translation are included in arriving at net income (loss) for the respective period. For financial reporting purposes, the financial statements of the Company prepared in RMB are translated into the Company’s reporting currency - USD. Balance sheet accounts with the exception of the equity accounts are translated using the closing exchange rate in effect at the balance sheet date, income and expenses accounts are translated using the average exchange rate for the reporting period and the equity accounts are stated at their historical exchange rates. Gain or loss on translating the functional currency into the reporting currency is reported as other comprehensive income. As of September 30, 2011 and June 30, 2011, the accumulated other comprehensive income in the stockholder’s equity account were $1,175,836 and $950,686, respectively. The exchange rates used for foreign currency translation are as follows ($1 RMB): Period Covered Balance Sheet Date Rate Annual Average Rate Year ended June 30, 2011 Three months ended September 30, 2011 Three months ended September 30, 2010 (k) Related Parties Aparty is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. NOTE 3 – INVENTORIES As of September 30, 2011 and June 30, 2011, inventories consisted of the following: As of September 30, 2011 June 30, Work in progress $ $ Finished goods Auxiliaries (Spare parts) Total $ $ 12 NOTE 4 – ADVANCE TO SUPPLIERS As a general practice, purchase of raw materials requires the Company to make advance payments to secure the supply of raw materials. In general, the lead period between the advance payment and the subsequent receipt of raw materials is three months. As of September 30, 2011 June 30, Advance to suppliers $ $ Total $ $ NOTE 5 – PROPERTIES, PLANT AND EQUIPMENT, NET As of September 30, 2011 and June 30, 2011, property, plant and equipment consisted of the following: As of September 30, 2011 June 30, Machinery and equipment $ $ Buildings Electronic equipment Total Accumulated depreciation ) ) Net book value $ $ Depreciation expenses for the three months ended September 30, 2011 and 2010 were $147,900 and $61,551, respectively. NOTE 6 – RELATED PARTY TRANSACTIONS AND BALANCES Due to Related Party: As of September 30, 2011 and June 30, 2011, Due to Related Party was summarized as follows: As of September 30, 2011 June 30, Zhengzhou Aluminum Co., Ltd. $ $ Total $ $ The company has undertaken business transactions in the ordinary course of business with Zhengzhou Aluminum (“ZA”), the main related party of the Company. During the three months period ended September 30, 2011 and 2010, the transactions were summarized as follows: 13 Related Party Transactions: Type of Transactions Three months ended September 30, Sales to ZA $ $ Purchase of raw materials from ZA Purchase of utility from ZA Other purchases from ZA Salaries paid by ZA Cash receipts /(repayments) ) ) Rental payments to ZA for offices, plants and equipment leasing Repair services provided by ZA Imputed rental expenses for use of offices, plants, and equipment of ZA NOTE 7 – INCOME TAXES HK The Company was incorporated in Hong Kong and, under the current Hong Kong Inland Revenue Ordinance; the Company is subject to 16.5% income tax on its taxable income generated from operations in Hong Kong.For the three months ended September 30, 2011 and 2010, no provision for Hong Kong taxes has been made as the Company had no taxable income generated from operations in Hong Kong during the years. PRC The Company’s PRC subsidiary Shentong and VIE Shenli were incorporated in the PRC and are governed by the Enterprise Income Tax Law of the PRC (“EIT Law”). The Company is subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after tax adjustments in 2011 and 2010, respectively. The EIT Law also imposes a withholding income tax of 10% on dividends distributed by a foreign invested enterprise to its immediate holding company outside of China, if such immediate holding company is considered as a non-resident enterprise without any establishment or place within China or if the received dividends have no connection with the establishment or place of such immediate holding company within China, unless such immediate holding company’s jurisdiction of incorporation has a tax treaty with China that provides for a different withholding arrangement. According to the arrangement between Mainland China and Hong Kong Special Administrative Region on the Avoidance of Double Taxation and Prevention of Fiscal Evasion in August2006, dividends paid by a foreign-invested enterprise in China to its direct holding company incorporated in Hong Kong will be subject to withholding tax at a rate of no more than 5% (if the foreign investor owns directly at least 25% of the shares of the FIE). As of September 30, 2011 and June 30, 2011, deferred tax assets of $234,670 and $234,452, respectively, were recognized on the undistributed earnings which are subject to withholding tax. 14 As of September 30, 2011 June 30, Deferred tax assets Net operating loss carrying forwards $ - $ - Fixed assets transferred Total deferred tax assets Valuation allowance - - Net deferred tax assets $ $ The reconciliation between the U.S. statutory income tax rate and the Company’s effective tax rate is as below: Three Months Ended September 30, U.S. federal income tax statutory rate 35
